IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 187 MAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
            v.                           :
                                         :
                                         :
JONATHAN ALLEN RITZ,                     :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED. The Application to Withdraw as Counsel is DENIED as MOOT.